Citation Nr: 0324913	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  02-04 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
mixed headache syndrome with muscular contraction, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for service-connected 
prostatitis.  

3.  Entitlement to an increased rating for service-connected 
hearing loss, currently evaluated as noncompensable (0 
percent disabling).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The appellant had approximately 20 years of active service, 
to include the period from March 1976 to April 1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied claims of entitlement to 
increased ratings for service-connected mixed headache 
syndrome with muscular contraction, evaluated as 30 percent 
disabling, and service-connected hearing loss, evaluated as 
noncompensable.  The RO also granted a claim for an increased 
rating for service-connected prostatitis, evaluated as 10 
percent disabling, to the extent that it increased the 
veteran's rating for this disability to 20 percent.  The 
veteran has appealed all of these decisions.  

In his substantive appeal (VA Form 9), received in April 
2002, the veteran indicated that he desired a hearing before 
a Member of the Travel Board (Veterans Law Judge).  However, 
in a statement received by the RO in October 2002, the 
veteran stated that he wished to withdraw his request for a 
hearing.  See 38 C.F.R. § 20.702(e) (2002).  Accordingly, the 
Board will proceed without further delay.

It appears that the veteran has raised the issue of 
entitlement to a total rating on the basis of individual 
unemployability due to service-connected disability (TDIU).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the subjective factors that are the 
core of a TDIU claim can be adjudicated without necessarily 
reexamining or reopening the underlying objective disability 
rating.  See Parker v. Brown, 7 Vet. App. 116 (1994); see 
also Vettese v. Brown, 7 Vet. App. 31 (1994).  The Board 
therefore finds that the veteran's raised TDIU claim is not 
inextricably intertwined with the increased rating claims in 
appellate status.  Accordingly this matter is referred to the 
RO for appropriate development.



FINDINGS OF FACT

1.  The veteran's mixed headache syndrome with muscular 
contraction is manifested by headaches and the need for 
medication, but is not shown to be productive of very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

2.  Prior to October 12, 1999, the veteran's prostatitis is 
productive of increased urinary urgency and frequency; but is 
not shown to have been manifested by voiding dysfunction 
requiring the wearing of absorbent materials that have to be 
changed less than 2 times per day.  

3.  As of October 12, 1999, the veteran's prostatitis is 
productive of complaints that include low back pain, urinary 
frequency, night sweats, dysuria; but is not shown to be 
manifested by voiding dysfunction requiring the wearing of 
absorbent materials that must be changed two to four times 
per day.

4.  The veteran has level I hearing in his left ear, and 
level I hearing in his right ear.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for mixed headache syndrome with muscular contraction 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8100 (2002).

2.  For the period from October 12, 1998 to October 11, 1999, 
the schedular criteria for an evaluation in excess of 10 
percent for service-connected prostatitis have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.115b, Diagnostic Code 7527 (2002).

3.  As of October 12, 1999, the schedular criteria for an 
evaluation in excess of 20 percent for service-connected 
prostatitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.115b, Diagnostic 
Code 7527 (2002).

4.  The criteria for a compensable evaluation for service-
connected bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a; see also Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003); VAOPGCPREC 1-2003 (May 21, 2003).  For the 
reasons provided below, the Board finds that its 
consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Even assuming the applicability of the VCAA, the Board finds 
that no further development is required.  First, VA has a 
duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West 2002).  The appellant was notified in the RO's May 
2000 rating decision that the criteria for increased 
evaluations for his service-connected mixed headache syndrome 
with muscular contraction, prostatitis, and hearing loss, had 
not been met.  See also, letter to the veteran, dated in 
February 2003.  Those are the key issues in this case, and 
the rating decision, and the statement of the case (SOC), 
informed the appellant of the evidence needed to substantiate 
his claims.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that the appellant has been 
informed of the information and evidence needed to 
substantiate these claims and that VA has complied with its 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC), as well as VA and non-VA medical records.  The 
veteran has been afforded examinations for the disabilities 
that are in issue.  In a letter, dated in February 2003, the 
veteran was informed of the VCAA, and of the types of 
evidence which may be probative of his claims.  In the 
letter, he was informed that, provided certain criteria were 
met, VA would make reasonable efforts to obtain relevant 
records, including private records, employment records, or 
records from state or local government agencies.  He was 
notified that VA would obtain records from Federal agencies 
unless it became futile, or the requested records were 
determined not to exist.  See 38 C.F.R. § 3.159(c)(1-3) 
(2002).  He was notified that it was still his responsibility 
to make sure that these records were received by VA.  See 
38 U.S.C.A. § 5107(a) (West 2002).  He was requested to 
identify the names of all holders of relevant records, as 
well as their addresses and the dates covered by such 
records, and that VA would attempt to obtain such records.  
However, no additional sources of evidence were identified.  
Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Accordingly, the Board finds that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating these claims.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2002).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

A.  Mixed Headache Syndrome with Muscular Contraction

In May 1985, the RO granted service connection for mixed 
headache syndrome with muscular contraction, evaluated as 10 
percent disabling.  The RO subsequently increased the 
evaluation for this disability to 30 percent.  On October 12, 
1999, the veteran filed a claim for an increased rating.  In 
May 2000, the RO denied the claim, and the veteran has 
appealed.

The veteran asserts that a rating in excess of 30 percent is 
warranted for his mixed headache syndrome with muscular 
contraction.  A review of the veteran's substantive appeal, 
received in April 2002, shows that he argues that he has 
"severe prolonged headaches" that last "for hours or days 
at a time."  He states that he cannot drive due to his 
headaches, and that he can't stand noise or sunlight when 
they occur.  He argues that, "The severity of the headaches 
often make me unable to move due to the pain."  

The veteran's mixed headache syndrome with muscular 
contraction is currently evaluated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  See 38 C.F.R. § 4.20 (2002); see also 
Lendenmann v. Principi, 3 Vet. App. 345 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).  In this regard, the Board 
notes that the rating schedule does not recognize headaches 
as a distinct disability, but only as a symptom of a disease 
or injury.  Migraine is an exception by regulation.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent disability evaluation.  If there are characteristic 
prostrating attacks occurring on an average of once a month 
over the past several months, a 30 percent disability rating 
is warranted.  

The medical evidence for consideration in this case includes 
VA outpatient treatment and examination reports, dated 
between October 1998 and 1999, and examination reports from a 
private health care provider (QTC Medical Services/Internal 
Medicine Partners) ("QTC"), dated between 1998 and 2001.

A QTC examination report, dated in October 1998, shows 
complaints of migraine headaches which bothered the veteran 
"on and off," and complaints of memory loss.  The diagnoses 
included migraine headaches, under treatment now, with no 
evidence of memory loss based on neurological examination.  

A QTC examination report, dated in November 1999, shows 
complaints of a wide variety of symptoms, to include 
headaches two to three times per week which lasted three to 
six hours, with associated nausea and vomiting.  The 
diagnoses included mixed headache syndrome with muscular 
contraction.  The examiner noted that the veteran has a 
history of mixed headache syndrome with muscular contraction 
and that he continues to have frequent headaches.  

A QTC examination report, dated in October 2001, shows that 
the veteran complained of headaches that were bitemporal and 
pounding, as well as with radiation to the back of his eyes.  
He claimed to have three to five headaches a week, each of 
which lasted a few hours, and that his headaches were 
aggravated by noise and light.  He asserted that during 
severe episodes, he had to lie down in darkness.  He reported 
having used several medications for control of his headache 
symptoms.  The relevant diagnosis was migraine headaches.  
The examiner noted that the subjective factors were pain in 
both temporal regions, with frequent episodes of headaches, 
associated with light and noise, relieved by narcotic 
analgesics.  The examiner noted that the objective factors 
were no focal neurologic deficits, and that, "This is a 
clinical diagnosis and his symptoms appear to be consistent 
with migraines."  

After reviewing the totality of the evidence, the Board finds 
that a rating in excess of 30 percent is not warranted for 
the veteran's mixed headache syndrome with muscular 
contraction.  The evidence shows that the veteran has been 
diagnosed with migraine headaches by physicians, and that he 
is currently taking medication for control of his symptoms.  
However, there is insufficient objective evidence to show 
that the veteran has very frequent, completely prostrating 
and prolonged attacks of migraine headaches which are 
productive of severe economic inadaptability.  The veteran's 
testimony and the medical evidence shows that at various 
times he has complained of between two to five headaches per 
week.  However, the evidence does not show that the veteran 
has made a specific assertion as to the frequency of 
prostrating attacks, nor does the medical evidence show that 
he has very frequent, completely prostrating and prolonged 
attacks.  In part, the Board notes that the veteran's 
neurological examinations have not resulted in any relevant 
objective findings.  With regard to the issue of whether the 
veteran's headaches are productive of severe economic 
inadaptability, the veteran has argued that he has not been 
able to keep a steady job since leaving the Army in 1985, and 
that his headaches interfere with his employment as well as 
his personal and social life.  However, the Board notes that 
there is no employment evidence of record to substantiate a 
conclusion that his headaches are productive of severe 
economic inadaptability.  The Board has also considered the 
medical evidence, which includes the October 1998 QTC 
examination report.  This report notes that the veteran has a 
"marked limitation regarding his occupation due to migraine 
headaches and hearing loss."  The examiner further noted 
that the veteran was able to do light duty work requiring no 
heavy lifting or frequent bending or exposure to any noise or 
temperature extremes.  The Board finds that when this opinion 
is read in context, it does not warrant the conclusion that 
his headaches are productive of severe economic 
inadaptability.  This opinion, by its terms, indicates that 
the veteran's headaches and another service-connected 
disability (i.e, hearing loss) result in a "marked 
limitation" but that he can still perform light duty work.  
In addition, the most recent medical evidence is considered 
more probative of the veteran's claim.  Francisco.  Here, the 
November 1999 QTC examination report shows that the veteran 
reported being unable to cook, vacuum, drive a car, shop, 
take out trash, push a lawn mower or climb stairs.  However, 
the examiner noted that the veteran's complaints, his 
response to review of systems and his response to questions 
concerning ADL's were out of proportion to findings on 
clinical exam and laboratory data.  Finally, the October 2001 
QTC report indicates that the veteran does not have any 
impairment performing activities of daily living (ADL's).  
Therefore, the Board finds that severe economic 
inadaptability due to headaches is not established.  Based on 
the foregoing, the Board concludes that the preponderance of 
the evidence shows that a 50 percent rating for the veteran's 
mixed headache syndrome with muscular contraction is not in 
order. 

B.  Prostatitis

The veteran argues that an increased evaluation is warranted 
for his prostatitis.  In his substantive appeal, received in 
April 2002, he argued that he has erectile dysfunction.  He 
also argued that he has urinary incontinence, that he often 
must wear diapers, and sometimes he must change his diapers 
three to four times per day.  

In a May 1985 decision, the RO granted service connection for 
prostatitis, evaluated as 0 percent disabling 
(noncompensable).  In December 1998, the RO increased the 
veteran's rating for this disability to 10 percent, and 
assigned an effective date of October 11, 1997 for the 10 
percent rating.  On October 12, 1999, the veteran filed a 
claim for an increased rating.  In May 2000, the RO increased 
the veteran's rating to 20 percent, with an effective date of 
October 12, 1999 for the 20 percent rating.  The veteran has 
appealed.  Given the foregoing, the issue is whether a rating 
in excess of 10 percent is warranted for the period from 
October 12, 1998 to October 11, 1999, and whether a rating in 
excess of 20 percent is warranted for the period from October 
12, 1999 to the present.  See 38 C.F.R. § 3.400(o)(2) (2002).

Prostate gland injuries, infections, hypertrophy, and 
postoperative residuals are evaluated pursuant to the 
criteria found under 38 C.F.R. § 4.115b, DC 7527.  Under DC 
7527, prostatitis may be evaluated as a voiding dysfunction 
or urinary tract infection, whichever is predominant.  

In this case, since there is no showing of urinary tract 
infection, the Board finds that the veteran's disability is 
most appropriately rated as a voiding dysfunction.  The 
competent evidence of record does not indicate, nor does the 
veteran appear to contend, that he suffers from a urinary 
tract infection that requires drug therapy, hospitalizations, 
or intermittent intensive management.  His condition would 
not warrant even a compensable evaluation, if it were rated 
based upon urinary tract infection.  Therefore, and for the 
reasons discussed above, the Board finds that the veteran's 
service-connected prostatitis is not appropriately evaluated 
under the schedular criteria for urinary tract infection 
under 38 C.F.R. § 4.115b.

Under 38 C.F.R. § 4.115b, voiding dysfunction, including 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
wearing of absorbent materials that must be changed less than 
2 times per day, is evaluated as 20 percent disabling.  
Voiding dysfunction requiring the wearing of absorbent 
materials that must be changed two to four times per day is 
evaluated as 40 percent disabling.

The Board initially finds that the veteran's assertions are 
so inherently inconsistent, and unsupported by the medical 
evidence, that they are not credible.  In this regard, the 
veteran's representations as to his symptoms were openly 
questioned by the November 1999 QTC examiner, who stated that 
the veteran's examination was difficult and "inconsistent 
with [his] abnormal complaint of pain." The examiner further 
noted that the veteran's rectal exam was very inconsistent 
and animated, and he concluded that the veteran's complaints, 
response to review of systems and response to questions 
concerning ADL's were out of proportion to the findings.  In 
addition, in the November 1999 QTC report, the veteran 
asserted that he had a great deal of difficulty with his 
ADL's.  However, a review of the October 2001 QTC examination 
report shows that the veteran did not assert that he had any 
limitation in performing his ADL's.  Nor was any limitation 
in performing ADL's noted by the examiner.  Furthermore, the 
veteran has asserted that he must wear diapers.  However, 
during his October 2001 QTC examination the veteran denied 
having any incontinence, and there are no objective medical 
findings in evidence to show that he has incontinence.  The 
Board therefore finds that the veteran's assertions are not 
credible, and the Board will base its decision on the other 
evidence of record.

1. October 12, 1998 to October 11, 1999

The relevant medical evidence for consideration during this 
time consists of an October 1998 QTC examination report and 
VA outpatient treatment reports.  

The VA outpatient treatment reports show in December 1998, 
the veteran was treated for a polyp of the cecum.  The report 
indicates that he was continent.  A March 1999 report shows 
that the veteran was treated for prostatitis.  In a 
questionnaire, he reported a number of urinary symptoms, to 
include a 50 percent or greater tendency to urinate three 
times per night, and urinating at least every two hours.  The 
report shows that he had difficulty with his medications, and 
that he denied UTI (urinary tract infections), hematuria, or 
urinary retention.  On examination, the prostate was mildly 
enlarged, and was symmetrical, normal consistency and without 
discreet nodules.  The impression was LUTS and prostatic 
hypertrophy.  A May 1999 report notes that the veteran had 
LUTS (lower urinary tract symptoms), that he had been started 
on Flomax, and that the veteran was satisfied with the 
results.  The impression was LUTS, improved on Flomax.  In an 
accompanying questionnaire, he reported a number of urinary 
symptoms, to include a 50 percent or less tendency to urinate 
once per night, and urinating at least every two hours "less 
than one in five times."  Reports, dated in June and July of 
1999, note increased urinary urgency and frequency, as well 
as a past history of prostatitis symptoms that included low 
back pain, erection difficulties, nocturia two to three 
times, and cloudy urine.  

The QTC examination report, dated in October 1998, shows that 
the veteran reported that he was on long-term antibiotics for 
prostatitis, and that he had a gland that was sometimes so 
swollen that he could not urinate.  On examination, the 
prostate was severely tender.  The diagnoses included benign 
prostatic hypertrophy with chronic prostatitis.  

The Board finds that the preponderance of the evidence 
indicates that the veteran's prostatitis is not manifested by 
a disability picture that closely approximates the criteria 
as required for a 20 percent rating.  The veteran argues that 
he has urinary incontinence, often must wear diapers, and 
that sometimes he must change his diapers three to four times 
per day.  However, this is not corroborated by any objective 
findings in the medical evidence.  In summary, the medical 
evidence does not show that the veteran has to wear absorbent 
materials, let alone that he has to wear absorbent materials 
that have to be changed less than 2 times per day.  The Board 
therefore finds that the evidence does not show that the 
veteran has the symptoms required for a rating in excess of 
the assigned 10 percent rating, and that the claim must be 
denied.  

The Board has also considered whether an evaluation in excess 
of 10 percent could be assigned under the criteria pertaining 
to urinary leakage or obstructed voiding.  Under 38 C.F.R. § 
4.115a, a 20 percent rating is warranted for: Urinary 
frequency: Daytime voiding interval between one and two 
hours, or; awakening to void three to four times per night.  
In addition, a 30 percent evaluation is warranted for: 
Obstructive voiding: Urinary retention requiring intermittent 
or continuous catheterization.  However, the evidence does 
not show that the veteran had a daytime voiding interval of 
between one and two hours, or that he had to awaken to void 
three to four times per night.  See e.g., May 1999 VA 
outpatient treatment report.  Nor is there evidence of 
urinary retention requiring intermittent or continuous 
catheterization.  Accordingly, an evaluation in excess of 10 
percent is not warranted for either urinary leakage or 
obstructed voiding.  

2. As of October 12, 1999

The relevant medical evidence for consideration during this 
time consists of QTC examination reports, dated in November 
1999 and October 2001.  

The November 1999 QTC examination report shows that the 
veteran complained of frequent urination approximately every 
hour and waking three to five times per night to urinate, 
burning on urination, weak stream, and leakage for which he 
had to wear a pad.  He reported using antibiotics and 
Terazosin.  On examination, the prostate was mildly enlarged 
but difficult and inconsistent with the veteran's "abnormal 
complaint" of pain even without palpation of the prostate.  
The veteran was noted to be very animated during his rectal 
exam.  The diagnoses included protatitis.  The examiner noted 
that the veteran's rectal exam was "very inconsistent and 
animated."  Some mild BPH (benign prostatic hypertrophy) was 
also noted.  The examiner stated that the veteran's 
complaints, his response to review of systems and his 
response to questions concerning ADL's were out of proportion 
to findings on clinical exam and laboratory data.

The October 2001 QTC examination report shows that the 
veteran complained of low back pain, urinary frequency, night 
sweats, dysuria, fever and erectile difficulty.  He claimed 
that his condition recurred "on and off" and that he had 
urinary frequency nine times per day, about every one to two 
hours.  He asserted that at night, he had urinary frequency 
about six times per night, with periods inbetween of about 
three to four hours.  He reported dysuria "many times," 
straining to pass urine, and a weak stream.  He denied 
incontinence.  On examination, the prostate was normal size, 
and tender on palpation.  PSA (prostate-specific antigen) was 
within normal limits.  The relevant diagnosis was recurrent 
prostatitis.  Subjective factors were described as pain and 
frequency of micturation.  Objective factors were described 
as tenderness on rectal examination, and normal urinalysis.

The Board finds that the preponderance of the evidence 
indicates that the veteran's prostatitis is not manifested by 
a disability picture that closely approximates the criteria 
as required for a 40 percent rating.  Specifically, as 
previously stated, there is no objective evidence to show 
that the veteran has to wear absorbent materials, let alone 
that they have to be changed two to four times per day.  The 
Board therefore finds that the evidence does not show that as 
of October 12, 1999, the veteran has the symptoms required 
for a rating in excess of the assigned 20 percent rating, and 
that the claim must be denied.  

The Board has also considered whether an evaluation in excess 
of 20 percent could be assigned under the criteria pertaining 
to urinary leakage or obstructed voiding.  Under 38 C.F.R. § 
4.115a, a 20 percent rating is warranted for: Urinary 
frequency: Daytime voiding interval less than one hour, or; 
awakening to void five or more times per night.  In addition, 
a 30 percent evaluation is warranted for: Obstructive 
voiding: Urinary retention requiring intermittent or 
continuous catheterization.  However, there are no objective 
findings in the medical evidence to show that the veteran has 
a daytime voiding interval of less than one hour, or; that he 
awakes to void five or more times per night.  In summary, the 
medical evidence does not warrant an increased evaluation.  
Finally, there is no evidence of urinary retention requiring 
intermittent or continuous catheterization.  Accordingly, as 
of October 12, 1999, an evaluation in excess of 20 percent is 
not warranted for either urinary leakage or obstructed 
voiding.  

C.  Hearing Loss

The veteran asserts that he is entitled to an increased 
rating for his bilateral hearing loss.  The Board observes 
that in evaluating service-connected hearing impairment 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
See 38 C.F.R. §§ 4.85(b), 4.87.  

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral. That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  As will be 
apparent from the evidence described below, neither 38 C.F.R. 
§ 4.86(a) nor (b) is applicable in this appeal.
 
An October 1998 QTC examination report notes complaints of 
hearing loss while driving.  The veteran denied wearing 
hearing aids.  The diagnoses included bilateral hearing loss.  

A report from the University Hospital Speech and Hearing 
Center (UHSHC), dated in February 2000, notes complaints of 
hearing loss and tinnitus made worse by loud noise.  The 
report contains audiometric findings that revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
30
35
 25
 LEFT
N/A
20
20
20
 25

These results show an average decibel loss of 26.25 in the 
right ear, and 21.25 in the left ear.  Speech recognition 
ability scores were 100 percent in the right ear and 100 
percent in the left ear.  The diagnosis noted mild bilateral 
hearing loss.  

A UHSHC report, dated in October 2001, notes complaints of 
hearing loss and tinnitus made worse by loud noise.  The 
report contains audiometric findings that revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
25
25
 35
 LEFT
N/A
15
15
15
 30

These results show an average decibel loss of 26.25 in the 
right ear, and 18.75 in the left ear.  Speech recognition 
ability scores were 100 percent in the right ear and 100 
percent in the left ear.  The diagnosis noted mild bilateral 
high frequency hearing loss.  

These results show that the veteran's hearing in both ears is 
consistent with level I hearing.  See 38 C.F.R. § 4.85.  As 
such, a noncompensable (0 percent) evaluation, and no more, 
is warranted.  Id., Tables VI and VII.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and the claim must be denied.  

D. Conclusion

In reaching these decisions, the Board has considered the 
veteran's statements.  However, the preponderance of the 
evidence is against finding that the criteria for increased 
ratings have been met.  The Board considered the benefit-of-
the-doubt rule; however, as the preponderance of the evidence 
is against the appellant's claims, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

A rating in excess of 30 percent for mixed headache syndrome 
with muscular contraction is denied.  

Prior to October 12, 1999, a rating in excess of 10 percent 
for prostatitis is denied.  

As of October 12, 1999, a rating in excess of 20 percent for 
prostatitis is denied.  

A compensable rating for hearing loss is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

